DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group II, Species A, drawn to claims 9-10 and 12-16 in the reply filed on 10/29/2021 is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/11/2019 and 10/04/2021 have been considered by the examiner.  

Drawings
The drawings are objected to because Figures 1a-2b should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figs. 2a-2b and 4a-4b display X1, X2, Y1 and Y2 which are not discussed in the instant specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
The drawings are further objected to because Figures 2a-2b and 4a-4b do not have axis labels and Figures 2a and 4b display a second curve (other than curve 34) that is not identified and/or does not appear to be discussed in the instant specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

Specification
The disclosure is objected to because of the following informalities: Paras. 0047 and 0048 appear to each have a typo. Para. 0047 states that “Figure 4a shows a plot similar to figure 3a”, however Figure 4A is an actual plot and Figure 3a is a schematic (not a plot). It’s unclear how a plot (4A) can be similar to a schematic. It appears Applicant appeared to recite “Figure 4a shows a plot similar to Figure 2a”. The same is true for Para. 0048 which appears to incorrectly reference Figure 3b whereas the description should state “Figure 4b shows a plot similar to figure 2b”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hada et al. (US 2009/0205957 A1) in view of Bloemer et al. (US 6,289,719 B1).
Regarding claim 9
an oxygen sensor including a pump cell (a sensor for measuring oxygen concentration that includes pump cell 125 and/or pump cell 140 [Paras. 0016, 0037, 0250-0254; Figs. 13-16]); and
a compensator circuitry connected to said oxygen sensor, and including a feedback control loop which includes a 
Hada discloses the application of a compensating current using the compensator circuitry as outlined previously. However, Hada is silent on the compensator being a “digital” compensator. 
Bloemer discloses a method for operating a gas sensor wherein the compensation signal that is provided by the compensation circuit is preferably a digital signal [Col. 2:33-35]. Bloemer further discloses wherein having a digital signal has especially the advantage that the evaluation circuit, which is present anyway, can be utilized for processing the compensation signal so that additional circuit components for superposing the compensation signal are not required [Col. 2:33-39].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method of Hada such that the compensation signal is a digital signal because Bloemer discloses wherein it is known to use digital compensation signals in the correction of a gas sensor signal and would provide the additional benefit of limiting the necessity of additional circuit 
The limitations “to determine and output a compensation current to said pump cell or adjust a pump cell voltage” and “subsequent to a period of time when the feedback control loop is disrupted, pump a balancing current and/or said balancing time interval being dependent on a current pumped into or out of said pump cell prior to said feedback control loop being disrupted" are intended use and/or functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim [MPEP 2114]. In the instant case, Hada expressly discloses a feedback control system whereby the system measures an initial pump cell current, measures a compensating current value and feedback controls the current as a result of the compensating current measurement and thus is configured to and capable of meeting intended use and/or functional limitations [Paras. 0019-0020, 0027-0028, 0161-0164, 0192, 0250-0254, 0274; Figs. 4-7C].
Regarding claim 10, Hada further discloses wherein said oxygen sensor is a two-cell sensor which includes said pump cell and a reference cell (the oxygen sensor 
The limitations “said feedback control loop is configured to maintain the reference cell at a reference voltage” and “said digital compensator is configured to determine and output the compensation current to said pump cell dependent on the reference voltage measured from said reference cell” are intended use and/or functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim [MPEP 2114]. In the instant case, Hada expressly discloses wherein the sensor cell 135 is a reference cell and thus the system is specifically configured to maintain the reference cell at a reference voltage as that is the entire purpose of a reference cell [Paras. 0260-0272; Figs. 13-16] and further discloses wherein the pump cell signal 140 is dependent upon the reference signal measured from the reference cell 135 and thus the system of Hada is specifically configured for and capable of meeting the intended use and/or functional limitations of the claim [Paras. 0019-0020, 0027-0028, 0161-0164, 0192, 0250-0254, 0260-0274; Figs. 4-7C and 13-16].
Regarding claim 12, the limitation “wherein said compensatory circuit is adapted to measure or estimate the current being pumped into or out of said pump cell prior to said feedback control loop being disrupted” is an intended use and/or functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 
Regarding claim 13, the limitation “configured to store the measured or estimated current being pumped into or out of said pump cell prior to said feedback control loop being disrupted” is an intended use and/or functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim [MPEP 2114]. In the instant case, Hada expressly discloses a feedback control system whereby the system measures an initial pump cell current, measures a compensating current value and feedback controls the current as a result of the compensating current measurement and thus is configured to and capable of meeting intended use and/or functional limitations wherein the applied current is 
Regarding claim 14, the limitation “wherein said feedback control loop being disrupted is a scheduled disruption for diagnostic testing” is an intended use recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim [MPEP 2114]. In the instant case, Hada expressly discloses a feedback control system whereby the system measures an initial pump cell current, measures a compensating current value and feedback controls the current as a result of the compensating current measurement and thus is configured to and capable of meeting intended use limitation wherein the control loop occurs during scheduled diagnostic testing [Paras. 0019-0020, 0027-0028, 0161-0164, 0192, 0250-0254, 0274; Figs. 4-7C].
Regarding claim 15, the limitation “configured to select the balancing current and/or the balancing time interval according to the following equation” is an intended use and/or functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is 
Regarding claim 16, the limitation “wherein the digital compensator is configured to determine the balancing current and the balancing time interval” is an intended use and/or functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim [MPEP 2114]. In the instant case, Hada expressly discloses a feedback control system whereby the system measures an initial pump cell current, measures a compensating current value and feedback controls the current as a result of the compensating current measurement and thus is configured to and capable of meeting intended use and/or functional limitations wherein the system applies the compensating current for a defined .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakano et al. (US 2016/0356196 A1) disclose the calculation of a correction factor when the sensor is exposed to a fuel cut state. Nakano et al. (US 2016/0082390 A1) disclose correcting the measured signal by measuring a change in the oxygen concentration of the sensor. Kondo et al. (US 20200166475 A1), and Kiemersdorf et al. (US 2012/0285838 A1) disclose a feedback circuit/control of a pump cell in an oxygen sensor. Bevot et al. (US 2011/0012630 A1) disclose a balancing resistor for controlling the current of a gas sensor. Reinhardt et al. (US 20160327512 A1) disclose a control unit for a gas sensor for measuring and correcting the pump current of a pump cell. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Examiner, Art Unit 1795